Citation Nr: 0824928	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  95-18 140	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension with 
bradycardia, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for syncope. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1992.  He served in both Vietnam and the Persian Gulf, and 
his many awards and decorations include the Purple Heart.  
Service connection has been established for many 
disabilities, and the veteran is in receipt of a 100 percent 
combined disability evaluation effective from October 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Waco, Texas and Winston-
Salem, North Carolina, regional offices (RO) of the 
Department of Veterans Affairs (VA).  The Winston-Salem RO 
now has jurisdiction.

In March 1993, the RO denied service connection for syncope, 
and hypertension and bradycardia, but deferred a decision on 
the question of entitlement to service connection for 
hypertension and bradycardia secondary to Agent Orange 
exposure.  The veteran submitted a timely notice of 
disagreement with this decision, and a statement of the case 
was issue in August 1993.  In April 1994, the RO issued a 
decision in which it announced that there was no change in 
its prior decision to deny service connection for 
hypertension with sinus bradycardia secondary to herbicide 
exposure.  In September 1994, the veteran wrote a letter to 
the RO in which he noted that he had not perfected appeals 
with regard to the March 1993 decision, but disagreed with 
the denials of service connection for syncope, and 
hypertension with bradycardia.

In October 1994, the veteran submitted another statement, in 
which he again reported that the had moved prior to 
completing a substantive appeal process, and asked that he be 
permitted to complete that process if possible.  The RO 
treated this statement as a notice of disagreement with its 
April 1994 decision.  In November 1994, it issued a statement 
of the case, which considered the issue of entitlement to 
service connection for hypertension secondary to "herbicide 
orange exposure."  It did not list bradycardia as an issue.  
The veteran's substantive appeal was received in January 
1995.

In November 1994, the RO advised the veteran that he had not 
submitted a timely substantive appeal with regard to the 
March 1993 decision and that he would need to submit new and 
material evidence to reopen the claims for service connection 
for syncope and sinus bradycardia.  Hypertension was not 
mentioned in the letter.

In a March 2004 remand the Board listed the issues as 
including entitlement to service connection for hypertension 
with bradycardia, including as secondary to herbicide 
exposure. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but cf. Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303 (2007)).

Because the Board has previously taken actions which would 
lead the veteran to believe that it was waiving the filing of 
a timely substantive appeal, the Board waives the filing of a 
timely substantive appeal with regard to the issue of 
entitlement to service connection for hypertension with 
bradycardia.

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) in June 2002.  He was advised by letter in June 
2006 that the judge who conducted this hearing was no longer 
employed by the Board, and was provided with 30 days in which 
to indicate whether he desired a new hearing before another 
VLJ.  The veteran did not reply to this letter.  Therefore, 
the Board will proceed with this decision.  The transcript of 
his June 2002 hearing is contained in the record, and his 
testimony will be considered in rendering this decision. 

In an October 2006 decision, the Board reopened the claim of 
entitlement to service connection for syncope and remanded 
the this issue and the issue of entitlement to service 
connection for hypertension with bradycardia, to include as 
secondary to herbicide exposure for additional development.


FINDINGS OF FACT

1.  Hypertension with bradycardia was not manifested within 
one year from the veteran's discharge from service and is not 
the result of a disease, injury, or exposure to herbicides in 
service.

2.  The evidence does not show that the veteran has current 
syncope.


CONCLUSIONS OF LAW

1.  Hypertension with bradycardia was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

2.  Syncope incurred or aggravated in active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a May 2004 letter issued by 
the Appeals Management Center (AMC) complied with the 
previous requirement and contained a notation that the 
veteran should send VA any records pertinent to his claimed 
conditions.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal.

In the May 2004 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status, the May 
2004 letter contained notice on the second and third Dingess 
elements.  However, he did not receive notice on the 
effective date and rating elements until a September 2007 
supplemental statement of the case.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing his meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  Despite the timing deficiency 
with regard to the VCAA notice, he was given ample 
opportunity to provide the necessary evidence to support his 
claim.  He thus, had a meaningful opportunity to participate, 
and was not prejudiced.   

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claims for 
service connection.

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the May 2004 letter was cured by readjudication 
in a supplemental statement of the case dated in September 
2007.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

Additionally, the veteran underwent VA examinations in 
September 1992, October 1995 and June 1999.  Per the Board 
remand instructions, the veteran underwent an additional VA 
examination in December 2006.

The veteran's representative has challenged the adequacy of 
the 2006 examination because it was not conducted by a 
specialist in cardiology or neurology.  The examination was 
conducted by a staff physician, and contained the findings 
needed to evaluate the veteran's disability.  The remand did 
not require examination by a specialist.  The veteran's 
representative has not pointed to any specific deficiency in 
the examination report, and the record does not disclose such 
a deficiency.  Additional examinations are not necessary. 

In developing the veteran's claim, the RO obtained service 
treatment records.  It was unable to obtain the veteran's 
July 1994 and November 1995 Gulf War Registry examinations, 
and they are reportedly unavailable.

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The RO made numerous 
requests to the VA Medical Center's (VAMC's) in Durham, 
Nashville and El Paso in attempt to obtain the veteran's July 
1994 and November 1995 Gulf War Registry examinations.  In 
December 2005, the RO certified that it had exhausted all 
efforts to obtain the records. 

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular- 
renal disease, including hypertension, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

Service treatment records show that in July 1982, the veteran 
underwent an over 40 fitness evaluation.  His blood pressure 
was 120/76.  In November 1983, he presented with complaints 
of recurrent headaches, blackouts and dizziness.  A 
neurological examination was within normal limits.

In January 1984 it was reported that the veteran had a near 
syncope episode.  In June 1987, the veteran's blood pressure 
was 138/88.  At a March 1992 audiological examination the 
veteran denied experiencing vertigo.

In October 1992 the veteran underwent a general VA medical 
examination.  The examiner noted that the veteran had a 
single episode in 1977, in-service, when he had fainted.  The 
veteran had no recurrence of his syncope and was totally 
asymptomatic.  His sitting blood pressure was 120/84, his 
supine blood pressure was 122/86 and his standing blood 
pressure was 124/88.  The diagnosis was history of syncope 
with no recurrence and essential hypertension not found.

In November 1992 the veteran's reported blood pressure was 
121/75.  In January 1993, the veteran's reported blood 
pressure was 129/82.

In October 1993 the veteran underwent a Persian Gulf 
Examination.  He reported exposure to oil and smoke exposure.

In April 1994, the veteran's reported blood pressure was 
130/92.

In September 1994 the veteran presented with complaints of 
pain in his right arm and dizziness.  He reported that he had 
passed out the day before, and had dizziness prior to the 
syncope.  His blood pressure was 148/92.  A follow-up 
examination reported that the veteran continued to complain 
of occasional dizziness.

In January 1999 the veteran underwent a VA examination.  
There were no references to blood pressure, hypertension or 
syncope.

In June 1999 the veteran underwent a VA examination.  His 
reported blood pressure was 122/82.  The diagnosis was sinus 
bradycardia.

The veteran underwent a VA examination in August 1999.  His 
reported blood pressure was 115/77.  There were no references 
to syncope episodes.

In May 2001 the veteran presented to the VAMC with complaints 
of dizziness as he had fainted that morning.  He reported 
that 10 years ago he had been given a diagnosis of transient 
ischemic attacks (TIA's).  He denied hypertension and 
diabetes.  The reported blood pressure was 120/80.

In May 2002 the veteran had a reported blood pressure level 
of 155/90.

At his June 2002 hearing, the veteran testified that he first 
noticed his syncope when he was in the military about 12 to 
13 years ago.

In July 2003 the veteran presented to the Albuquerque, New 
Mexico VAMC.  The treating physician noted that the veteran 
had had hypertension for several months.

In September 2003 the veteran presented to the Beaumont Army 
Medical Center with complaints of elevated blood pressure and 
pulse.  His blood pressure was 113/67.  The treating 
physician noted a history of hypertension.  The diagnosis was 
hypertension and tachycardia.

In October 2006 the veteran presented to the Montwood Medical 
Center with complaints of dizzy spells.  The diagnosis was 
dizziness and sinusitis.

In December 2006 the veteran underwent a VA examination.  The 
veteran reported being diagnosed with hypertension around 
2003 when he was started on medication.  He stated that his 
blood pressure had not been well controlled since then.  The 
examiner stated that in regards to bradycardia, the veteran 
was presently asymptomatic and apparently there was no more 
evidence according to the previous EKG in 2000 that showed a 
normal heart rate.  

The veteran stated that he had experienced a syncopal episode 
when in the military, in the 1970's.  He did not have a 
recurrence of this until the 1980's when he felt dizzy.  He 
was diagnosed at the Beaumont Medical Center as having had a 
probable TIA, but a definitive diagnosis was never given.  
The veteran reported that over the years he had had on and 
off episodes of dizziness and lightheadedness, but about 11/2 
months ago he had experienced a severe episode of vertigo.  
He stated that he went to his primary physician the next day 
and was diagnosed as having benign positional vertigo.  He 
stated that since taking prescribed medication for this 
condition, he had had a daily feeling of dizziness that 
happened 2 to 3 times a day.  

The diagnosis was essential hypertension, resolved 
bradycardia and episodic benign positional vertigo.  Syncope 
was not found.  

The examiner stated that the veteran's hypertension was not 
related to his military service because there was evidence in 
his records that he had normal blood pressure when he left 
the military and when he started coming to the VAMC in 2001.  
It was not until 2003 that his blood pressure became very 
high which required medication.  The examiner noted that the 
veteran's bradycardia has been resolved as he did not have 
any symptoms or pathology related to his bradycardia.  The 
examiner also stated that the veteran did not have any 
symptoms of syncope at this time.  While the veteran had the 
classic symptoms of benign positional vertigo that could be 
related to possible Meniere's disease, he did not have any 
signs of syncope at this time.  During the service the 
veteran had an episode of syncope that was secondary to a 
known condition named post-micturition syncope that basically 
was apparently a vasovagal response during micturition.  
However, the veteran did not have this condition presently.  
The examiner concluded that the veteran did not have any 
syncope related to his military service as he did not have 
current disability from syncope.

I.  Entitlement to service connection for hypertension with 
bradycardia, to include as secondary to herbicide exposure.

Analysis

The veteran's service medical records are entirely negative 
for any manifestations of hypertension, and the veteran has 
not reported hypertension symptoms in service.  There is also 
no evidence of a direct relationship between the current 
hypertension and service.  Additionally, the December 2006 VA 
examiner concluded that the veteran's hypertension was not 
related to his military service.

Service connection could also be warranted on the basis of 
the presumptions afforded chronic diseases.  However, while 
there is current hypertension, this disease was first shown 
many years after service.  Because hypertension was not 
identified in service or for many years after service, the 
weight of the evidence is against presumptive service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.303(b), 3.307, 3.309.

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides; however, hypertension is not listed 
among the conditions subject to presumptive service 
connection.  Thus, presumptive service connection for this 
disorder due to herbicide exposure is not warranted.  McCartt 
v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  
There has been no contention or evidence that the veteran has 
hypertension directly related to herbicide exposure.  The 
veteran has not reported, nor is there other evidence of a 
continuity of symptomatology since service. 

In essence, the only evidence linking current hypertension to 
service is the veteran's contention that this conditions is 
due to Agent Orange exposure.  The veteran has no medical or 
scientific expertise that would qualify him to provide a 
competent opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for hypertension with bradycardia, to include as secondary to 
herbicide exposure. 

II.  Entitlement to service connection for syncope.

Analysis

The veteran's service medical records show that he had 
syncope episodes in service.

However, the first service connection criterion, competent 
evidence of a current disability, is not met.

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran originally 
claimed entitlement to service connection in September 1994.  
While he has had episodes of dizziness, there have been no 
reports of syncope since that date.  The December 2006 VA 
examiner specifically concluded that the veteran did not have 
any more syncopes that were related to his military service 
as he did not have any currently disability manifested by 
syncope.

While the current medical evidence shows subjective 
complaints of dizziness, this is not supported by objective 
pathology.  Therefore, the Board finds that the veteran does 
not have a current syncope disability for VA compensation 
purposes.  As such, entitlement to service connection for a 
syncope disability is not warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension with 
bradycardia, to include as secondary to herbicide exposure is 
denied.

Entitlement to service connection for syncope is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


